DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending.
Claims 1-23 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “an armrest connected to said seat between said rear side and a front side of said seat” and appears to relate to the embodiment of figs. 1 and 2, as discussed in paragraph 0034.  Claims 15-18 are drawn to a rotatable and/or split armrest related to the embodiment of figs. 8-12 as discussed in paragraph 0041.  It is unclear how the armrest may both be “connected between said rear and front side of said seat,” and be rotatable to a concealed position based on the structure of the separate embodiments, nor do these limitations in combination appear to be supported by the specification.  For purposes of examination, the “connected to said seat between said rear and front side” will be broadly 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Galan Garcia et al. (US 2020/0139814) (“Galan Garcia”).  Galan Garcia discloses a seat; a backrest connected to a rear side of said seat (seat and backrest shown in fig. 1B); and an armrest (shown in figs. 2a. 2b) extending between said rear side and a front side of said seat, said armrest comprising an entertainment hub with a control panel (fig. 3A: 110) accessible at the top surface of said armrest, wherein said control panel is at the same height or lower than the to surface of said armrest, wherein said control panel comprises: a substantially flat surface comprising a plurality of visual touch buttons (fig. 3B); a wireless charging pad (figs. 11C and 11F); and a speaker (paragraph 0008: the functional layer/control panel may provide audible feedback such as sound and connects to the speakers of the vehicle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown, Jr. (US 2012/0223555) (“Brown”) in view of Nelson et al. (US 2018/0041354) (“Nelson”).  Brown teaches an entertainment hub for a seating apparatus, comprising: a body with a plurality of planar surfaces (fig. 5A: 14, 25, 21), wherein one of said plurality of surfaces comprises a substantially flat control panel (fig. 5A: 21, 25), comprising; a plurality of visual touch buttons (Fig. 5A: 25); wherein said body is arranged to be mounted in a piece of furniture with most of the body embedded in said piece of furniture with said control panel being visible and accessible (as shown in fig. 5A).
Brown fails to teach wherein the control panel includes a remote device wireless charging pad and a speaker.  However, Nelson teaches providing an embedded wireless charging pad (fig. 6: 172) and speakers (figs 2, 6: 214a, 170) into an armrest.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the control panel of Brown to include a wireless charging pad and a speaker embedded/flush therein in order to provide additional convenience and experience for the user.
As concerns claim 2, Brown, as modified, teaches wherein the control panel includes at least one hardwire charging port (fig. 5a: 30).
As concerns claims 3-6, Brown, as modified, does not expressly teach the function of the touch screen or a wireless connection with the television or mobile devices, but teaches the use of a Bluetooth headset (fig. 7C) and electric, cable and telephone wire (17) running from the 
As concerns claim 7, Brown teaches a seating apparatus comprising: a seat (fig. 3: 16); a backrest connected to a rear side of said seat (fig .3: 10); and an armrest (fig. 3: 14) connected to said seat between said rear side and a front side of said seat, said armrest comprising an entertainment hub with a control panel accessible at a top surface of said armrest (fig. 5A: 21, 25), wherein said control panel is at the same height or lower than the surface of the armrest (as shown in fig. 5A), wherein said control panel comprises a substantially flat surface comprising a plurality of visual touch buttons (fig. 5A: 25). Brown fails to teach wherein the control panel includes a remote device wireless charging pad and a speaker.  However, Nelson teaches providing an embedded wireless charging pad (fig. 6: 172) and speakers (figs 2, 6: 214a, 170) into an armrest.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the control panel of Brown to include a wireless charging pad and a speaker embedded/flush therein in order to provide additional convenience and experience for the user.
As concerns claim 8, Brown, as modified, teaches wherein the control panel includes at least one hardwire charging port (fig. 5a: 30) comprising a socket configured to charge a remote device.
As concerns claim 12, Brown, as modified, teaches wherein said seating apparatus further comprises a headrest (as shown in fig. 3A).
As concerns claim 14, Brown, as modified, teaches wherein said entertainment hub comprises a body having a plurality of planar surfaces (fig. 5a: 21, 25), wherein one of said .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Nelson and further in view of Galan Garcia et al. (US 2020/0139814) (“Galan Garcia”).  Brown, as modified, teaches a tilt mechanism 27, but does not expressly teach wherein the backrest is adjustable though the touch screen.  However, Galan Garcia teaches an adjustable backrest seat which is controlled through a touch screen display on the armrest (paragraph 0204: “ the vehicle occupant (e.g. the finger of hand H) may press a button on display of user interface 120 to adjust the angle of the backrest of seat ST”).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the control panel and backrest of Brown, as modified, to have an adjustable backrest controlled through the touch screen as taught by Galan Garcia in order to provide additional comfort to the user.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Nelson and further in view of Bouzid (FR 3 086 594).  Brown, as modified, does not teach wherein the headrest is adjustable.  However, Bouzid teaches a headrest (fig. 1: 6) which is height adjustable through the use of a touch screen.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the headrest of Brown, as modified, to be height adjustable through the touch screen panel in order to provide additional comfort to the user. 

Claim 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galan Garcia in view of Nelson.  Galan Garcia teaches wherein the wireless charging pad is configured to wirelessly connect to a remote device to allow said remote device to transmit audio to a speaker generally (paragraph 0209), but does not expressly teach wherein it transmits audio to a speaker in the control panel.  However, Nelson teaches providing an armrest with a speaker embedded therein (figs. 2 and 6).  It would have been obvious to a person having ordinary skill  in the art, at the time that the invention was filed, to provide a speaker in the control panel/functional layer which communicates with the smart device/phone in order to provide a better sound experience. 

As concerns claim 10, Galan Garcia, as modified, teaches wherein at least one of said visual touch buttons transmits a command to said remote device (paragraph 0209: “as shown schematically in FIG. 11C, a vehicle occupant at composite structure for cover 110 (e.g. surface for composite structure) activates user interface 120 to illuminate around phone PH. As shown schematically in FIG. 11D, display of user interface 120 may be configured to display the music interface of phone PH. As indicated schematically in FIG. 11E, vehicle occupant (e.g. using hand H) may slide on cover of composite structure 110 to adjust the volume setting for the music interface”).
As concerns claim 11, Galan Garcia, as modified, teaches wherein at least one of said visual touch buttons is configured to electronically adjust said backrest (paragraph 0204: “the vehicle occupant (e.g. the finger of hand H) may press a button on display of user interface 120 to adjust the angle of the backrest of seat ST”).
As concerns claim 12, Galan Garcia, as modified, teaches wherein the seating apparatus comprises a headrest (Galan Garcia, fig. 1B).

Claims 7 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouzid (FR 3 086 594) in view of Nelson.  Bouzid teaches a seating apparatus comprising: a seat (fig. 4: 2); a backrest connected to a rear side of said seat (fig .4: 3); and an armrest (fig. 4: . 
Bouzid fails to teach wherein the control panel includes a remote device wireless charging pad and a speaker.  However, Nelson teaches providing an embedded wireless charging pad (fig. 6: 172) and speakers (figs 2, 6: 214a, 170) into an armrest.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the control panel of Brown to include a wireless charging pad and a speaker embedded/flush therein in order to provide additional convenience and experience for the user.
As concerns claim 15, Bouzid, as modified, teaches wherein said armrest is rotatable to position wherein said control panel is concealed (Bouzid, fig. 4: the armrest may be rotated upward flush with the backrest).
As concerns claim 16, Bouzid, as modified, teaches wherein said armrest is rotatable to a position wherein it is within an armrest cavity in said backrest (Bouzid, fig. 4: the armrest may be rotated upward flush with the backrest).
As concerns claim 17, Bouzid, as modified, teaches wherein said armrest comprises a split armrest having an upper and lower armrest, wherein said body is embedded in said upper armrest (Bouzid, fig. 4 shows wherein the upper part of the armrest is rotated downward while the lower portion remains stationary below it between the upper portion and the seating surface).
As concerns claim 18, Bouzid, as modified, teaches wherein said upper armrest is rotatable to wherein it is within and armrest cavity and said control panel is concealed (as discussed in regards to claims 15 and 16). 

Claim 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Nelson and further in view of Koch (EP 2 745 743).   
As concerns claim 19, Brown teaches a seating apparatus, comprising: a seat (fig. 3: 16); a backrest (fig. 3: 10) connected to a rear side of said seat; and an armrest (fig. 3: 14) connected to said seat between said front side and said rear side, said armrest comprising a an entertainment hub having a substantially flat control panel (fig. 5A: 21. 25) at the top surface of said armrest, a television (fig. 3: 15); and a mobile device (fig. 5A: 29 and 30 are jacks for mobile devices); wherein said control panel comprises: a plurality of visual touch buttons (fig. 5A: 25).
Brown fails to teach wherein the control panel includes a remote device wireless charging pad and a speaker, or wherein the seating apparatus includes a footrest.  However, Nelson teaches providing an embedded wireless charging pad (fig. 6: 172) and speakers (figs 2, 6: 214a, 170) into an armrest.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the control panel of Brown to include a wireless charging pad and a speaker embedded/flush therein in order to provide additional convenience and experience for the user.  
Further, Koch teaches an adjustable footrest connected to a front side of the seat (Koch, fig. 1: 220) as is considered old and well known in the art.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the seat to include a footrest in order to provide additional comfort to the user. 
As concerns claims 20-22, Brown, as modified, does not expressly teach the function of the touch screen or a wireless connection with the television or mobile devices, but teaches the use of a Bluetooth headset (fig. 7C) and electric, cable and telephone wire (17) running from the armrest to the monitor and speakers.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the wired connections between these devices to be wireless based on the known connection abilities and standards of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636